DETAILED ACTION
This Office Action is in response to the Application Ser. No. 16/078,170 filed on August 21, 2018, as a 371 National Stage entry of International Application Number PCT/CN2017/092752 filed on July 13, 2017.  The preliminary amendment filed on August 21, 2018, has been entered. Claims 14-17 are cancelled.  Claims 1-13 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on Chinese application Ser. No. 201710532340.2 filed on July 3, 2017. Receipt of the certified copy of the Chinese application on August 21, 2018, is hereby acknowledged.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statements dated August 21, 2018, June 18, 2019, and August 14, 2020, respectively, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., Pub. No. US 2010/0268789 A1, hereby “Yoo”, in view of Desai et al., Pat. No. US 9,407,716 B1, hereby “Desai”.

Regarding Claim 1, Yoo discloses “A data transmission method (Yoo paragraph 7: a system and method for caching of content), comprising:
requesting to access a data file from an intermediate node (Yoo figs. 2 and 4 and paragraphs 28 and 32: edge cache 410 forwards request 450 for content to parent cache 420);
(Yoo figs. 2-4 and paragraphs 26, 28-29 and 32: edge cache 410 receives response 485 comprising the requested content from parent cache 420);” and 
“sending the cache file to a user agent (Yoo figs. 2-4 and paragraphs 28, 30 and 33: edge cache 410 provides response 490 comprising the cached content to the requesting client).”
However, while Yoo discloses that the edge cache identifies a cache key associated with the content received in the response from the parent cache and adds the content to the local cache based on the cache key (Yoo paragraphs 26 and 30), Yoo does not explicitly disclose “receiving response data packets of the data file from the intermediate node, wherein the response data packets include a signature code uniquely identifying the data file (emphasis added);
looking up the signature code in a signature code database;
when the signature code is present, notifying the intermediate node to stop the transmission of the data file, and creating a cache pointer record that points to a cache file to which the signature code corresponds”.
In the same field of endeavor, Desai discloses “receiving response data packets of the data file from the intermediate node, wherein the response data packets include a signature code uniquely identifying the data file (Desai figs. 1, 5 and 6A; column 3, line 65 through column 4, line 3; column 5, lines 5-12; column 9, lines 32-38; and column 10, lines 15-24: cache server 220 receives a response header and a portion of the content file from origin device 230, the response header including response values comprising a signature or etag uniquely identifying the content file);
Desai figs. 4, 5 and 6A; column 6, lines 27-67; column 9, lines 41-43; and column 10, lines 19-24: cache server 220 determines whether the response values obtained from the response header are found in response-based cache index (RBCI) information 420, i.e., a signature code database);
when the signature code is present, notifying the intermediate node to stop the transmission of the data file, and creating a cache pointer record that points to a cache file to which the signature code corresponds (Desai figs. 5 and 6A; column 9, lines 49-55; and column 10, lines 19-37: when the response values are found in the RBCI information 420, cache server 220 terminates the communication with origin device 230 and associates the URI included with the request with the response values in RBCI information 420, i.e., creates a cache pointer record)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yoo to terminate the transmission of the requested content from the parent cache and serve the requested content from the local cache when response values included a response header provided from the parent cache are present in an index of locally cached content as taught by Desai. One of ordinary skill in the art would have been motivated to combine terminating the transmission of the requested content from the parent cache and serving the requested content from the local cache when response values included a response header provided from the parent cache are present in an index of locally cached content to save network resources (Desai column 9, lines 49-55).

Regarding Claim 2, the combination of Yoo and Desai discloses all of the limitations of Claim 1.
Additionally, Desai discloses “when the signature code is absent, receiving and caching the data file transmitted from the intermediate node, recording the signature code in the signature code database, and sending the data file to the user agent (Desai fig. 5 and column 9, lines 43-48 and lines 54-55: when the response values including the signature are not present, cache server 220 receives the remaining portion of the requested content file from origin device 230, stores the content file, adds the response values for the content file to the RBCI information 420, and provides the content file to client device 210).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yoo to receive the remaining portion of the requested content, store the content in the local cache, and add the URI and response values associated with the content to an index of locally cached content as taught by Desai. One of ordinary skill in the art would have been motivated to combine receiving the remaining portion of the requested content, storing the content in the local cache, and adding the URI and response values associated with the content to an index of locally cached content to save network resources to enable subsequent requests for the content to be served by the edge cache without communicating with the parent cache (Desai column 9, lines 55-61).

Regarding Claim 3, the combination of Yoo and Desai discloses all of the limitations of Claim 1.
Yoo discloses “receiving a request to access the data file from the user agent (Yoo figs. 2 and 4 and paragraphs 26 and 32: edge cache 410 receives a request 440 for content from a client); 
determining whether the data file is cached (Yoo figs. 2 and 4 and paragraphs 27 and 32: edge cache 410 determines whether the requested content is stored in the cache);
when the data file is cached, sending the data file to the user agent (Yoo figs. 2 and 4 and paragraphs 27 and 33: when the requested content is in the cache, edge cache 410 provides a response including the requested content to the client)”.
However, while Yoo discloses requesting the content from the parent cache when the content is not stored in the edge cache (Yoo figs. 2 and 4 and paragraphs 28 and 32), Yoo does not explicitly disclose “when the data file is not cached, determining whether a cache pointer record corresponding to the data file exists;
when the cache pointer record is present, sending the cache file to which the cache pointer record points to the user agent; and
when the cache pointer record is absent, requesting to access the data file from the intermediate node (emphasis added).”
In the same field of endeavor, Desai discloses “when the data file is not cached, determining whether a cache pointer record corresponding to the data file exists (Desai figs. 1, 5 and 6A; column 3, lines 52-56; column 8, lines 4-24; and column 10, lines 5-13: when the URI of the requested content file is not found in URI index 410, cache server 220 determines whether values associated with the requested content file are found in a cache index, i.e., whether a cache pointer record to the requested content file exists);
agent (Desai figs. 1 and 5; column 3, lines 56-59; and column 8, line 26 through column 9, line 11: when the values associated with the requested content file are found in the cache index, cache server 220 sends the cached content file to client device 210); and
when the cache pointer record is absent, requesting to access the data file... (Desai figs. 1, 5 and 6A; column 3, lines 65 through column 4, line 3; column 9, lines 30-35; and column 10, lines 10-19: when the values associated with the requested content file are not found in the cache index, cache server 220 requests the content file from origin device 230).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yoo to determine whether values associated with the requested content are found in a cache index of the edge cache and to request the content from the parent cache when the values associated with the requested content are not found as taught by Desai. One of ordinary skill in the art would have been motivated to combine determining whether values associated with the requested content are found in a cache index of the edge cache and requesting the content from the parent cache when the values associated with the requested content are not found to enable the edge cache to provide the cached content without contacting the parent cache (Desai column 4, lines 3-10).

Regarding Claim 6, Yoo discloses “A data transmission method (Yoo paragraph 7: a system and method for caching of content), comprising:
(Yoo figs. 2 and 4 and paragraphs 28 and 32: parent cache 420 forwards request 460 to origin server 430);
receiving and storing the data file transmitted from the origin site, and for the data file, calculating a signature code uniquely identifying the data file (Yoo figs. 3 and 4 and paragraphs 26, 29-30 and 32: parent cache 420 receives the requested content from origin server 430, identifies a key associated with the content, and adds the content to its cache based on the identified key)”.
However, while Yoo discloses that the parent cache forwards the requested content received from the origin server to the edge cache (Yoo figs. 3 and 4 and paragraphs 29-30 and 32), Yoo does not explicitly disclose “looking up the signature code in a signature code database;
when the signature code is present, creating a cache pointer record that points to a cache file to which the signature code corresponds;
when the signature code is absent, recording the signature code in the signature code database; and
adding the signature code to response data packets, and sending the signature code to an edge node along with the data file or the cache file to which the cache pointer record points (emphasis added).”
In the same field of endeavor, Desai discloses “looking up the signature code in a signature code database (Desai figs. 4, 5 and 6A; column 6, lines 47-54; column 9, lines 41-43; and column 10, lines 25-27: cache server 220 determines whether the response values including the signature are present in response-based cache index (RBCI) information 420, i.e., a table mapping response values to a particular content file stored by cache server 220);
when the signature code is present, creating a cache pointer record that points to a cache file to which the signature code corresponds (Desai figs. 4, 5 and 6A; column 6, lines 47-54; column 9, lines 49-55; and column 10, lines 27-34: when cache server 220 determines the response values are present, cache server 220 updates RBCI information 420 to associate with the URI of the requested content with the response values, i.e., creates a cache pointer record);
when the signature code is absent, recording the signature code in the signature code database (Desai figs. 4 and 5; column 6, lines 47-54 and column 9, lines 43-48: when cache server 220 determines the response values are not present, cache server 220 adds the response values to RBCI information 420 and associates the URI of the requested content with the response values); and
adding the signature code to response data packets, and sending the signature code... along with the data file or the cache file to which the cache pointer record points (Desai figs. 4 and 5; column 5, lines 5-13; column 9, lines 33-38; and column 9, lines 54-55: cache server 220 provides the requested content file to client device 210 - while not explicitly stated, it is understood that the response values can be included with the response provided to client device 210, e.g., in the response header).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yoo to update cache index information by associating the URI of the requested content with response values including the content signature as taught by Desai. One of ordinary skill in the art would have been motivated to combine updating cache index information by associating the URI of the requested (Desai column 9, lines 55-61).

Regarding Claim 7, the combination of Yoo and Desai discloses all of the limitations of Claim 6.
Additionally, Yoo discloses “receiving a request to access the data file from the edge node (Yoo figs. 2 and 4 and paragraphs 26 and 32: parent cache 420 receives request 450 for content from edge cache 410);
determining whether the data file is cached (Yoo figs. 2 and 4 and paragraphs 27 and 32: parent cache 420 determines whether the requested content is in the cache)”.
However, while Yoo discloses that the parent cache provides the requested content to the edge cache when it is stored by the parent cache (Yoo fig. 2 and paragraph 27) and further discloses requesting the content from the origin device when the content is not stored in the parent cache (Yoo figs. 2 and 4 and paragraphs 28 and 32), Yoo does not explicitly disclose “when the data file is cached, adding the signature code uniquely identifying the data file to the response data packets, and sending the signature code to the edge node along with the data file; 
when the data file is not cached, determining whether a cache pointer record corresponding to the data file exists;
when the cache pointer record is present, adding the signature code to the response data packets, and sending the signature code to the edge node along with the cache file to which the cache pointer record points; and

In the same field of endeavor, Desai discloses “when the data file is cached, adding the signature code uniquely identifying the data file to the response data packets, and sending the signature code... along with the data file (Desai figs. 1, 4 and 5; column 3, lines 46-51; column 5, lines 5-13 and column 7, line 45 through column 8, line 3: when the URI of the requested content file is found in URI index 410, cache server 220 locates the cached content file and provides it to client device 210 - while not explicitly stated, it is understood that the response values can be included with the response provided to client device 210, e.g., in the response header); 
when the data file is not cached, determining whether a cache pointer record corresponding to the data file exists (Desai figs. 1, 5 and 6A; column 3, lines 52-56; column 8, lines 4-24; and column 10, lines 5-13: when the URI of the requested content file is not found in URI index 410, cache server 220 determines whether values associated with the requested content file are found in a cache index, i.e., whether a cache pointer record to the requested content file exists);
when the cache pointer record is present, adding the signature code to the response data packets, and sending the signature code... along with the cache file to which the cache pointer record points (Desai figs. 1 and 5; column 3, lines 56-59; column 5, lines 5-13; and column 8, line 26 through column 9, line 11: when the values associated with the requested content file are found in the cache index, cache server 220 sends the cached content file to client device 210 - while not explicitly stated, it is understood that the response values can be included with the response provided to client device 210, e.g., in the response header); and
(Desai figs. 1, 5 and 6A; column 3, lines 65 through column 4, line 3; column 9, lines 30-35; and column 10, lines 10-19: when the values associated with the requested content file are not found in the cache index, cache server 220 requests the content file from origin device 230).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yoo to determine whether values associated with the requested content are found in a cache index of the parent cache and to request the content from the origin device when the values associated with the requested content are not found as taught by Desai. One of ordinary skill in the art would have been motivated to combine determining whether values associated with the requested content are found in a cache index of the parent cache and requesting the content from the origin device when the values associated with the requested content are not found to enable the parent cache to provide the cached content without contacting the origin device (Desai column 4, lines 3-10).

Regarding Claim 10, Yoo discloses “A data transmission system, comprising an edge node and an intermediate node communicating with each other (Yoo fig. 4 and paragraphs 13 and 32: a live caching system comprising edge cache 410 and parent cache 420), wherein:
the edge node is configured to receive a request to access a data file from a user agent and to request the data file from an intermediate node (Yoo fig. 4 and paragraph 32: edge cache 410 receives a first request and forwards the request to parent cache 420 when the requested content is not stored in the cache);
(Yoo fig. 4 and paragraph 32: parent cache 420 receives the forwarded request from edge cache 410 and provides a response comprising the requested content to edge cache 410)”.
However, while Yoo discloses that the edge cache identifies a cache key associated with the content received in the response from the parent cache and adds the content to the local cache based on the cache key (Yoo paragraphs 26 and 30), Yoo does not explicitly disclose “the response data packets include a signature code uniquely identifying the data file;
the edge node looks up the signature code in a signature code database; and
when the signature code is present, the edge node notifies the intermediate node to stop the transmission of the data file, creates a cache pointer record that points to a cache file to which the signature code corresponds, sends the cache file to the user agent.”
In the same field of endeavor, Desai discloses “the response data packets include a signature code uniquely identifying the data file (Desai figs. 1, 5 and 6A; column 3, line 65 through column 4, line 3; column 5, lines 5-12; column 9, lines 32-38; and column 10, lines 15-24: cache server 220 receives a response header and a portion of the content file from origin device 230, the response header including response values comprising a signature or etag uniquely identifying the content file);
the edge node looks up the signature code in a signature code database (Desai figs. 4, 5 and 6A; column 6, lines 27-67; column 9, lines 41-43; and column 10, lines 19-24: cache server 220 determines whether the response values obtained from the response header are found in response-based cache index (RBCI) information 420, i.e., a signature code database); and
when the signature code is present, the edge node notifies... to stop the transmission of the data file, creates a cache pointer record that points to a cache file to which the signature code corresponds, sends the cache file to the user agent (Desai figs. 5 and 6A; column 9, lines 49-55; and column 10, lines 19-37: when the response values are found in the RBCI information 420, cache server 220 terminates the communication with origin device 230 and associates the URI included with the request with the response values in RBCI information 420, i.e., creates a cache pointer record, and provides the cached content file to client device 210).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Yoo to terminate the transmission of the requested content from the parent cache and serve the requested content from the local cache when response values included a response header provided from the parent cache are present in an index of locally cached content as taught by Desai. One of ordinary skill in the art would have been motivated to combine terminating the transmission of the requested content from the parent cache and serving the requested content from the local cache when response values included a response header provided from the parent cache are present in an index of locally cached content to save network resources (Desai column 9, lines 49-55).

Regarding Claim 11, the combination of Yoo and Desai discloses all of the limitations of Claim 10.
Desai discloses “the edge node looks up the signature code in the signature code database (Desai figs. 4, 5 and 6A; column 6, lines 27-67; column 9, lines 41-43; and column 10, lines 19-24: cache server 220 determines whether the response values obtained from the response header are found in response-based cache index (RBCI) information 420, i.e., a signature code database); and
when the signature code is absent, the edge node receives and caches the data file transmitted from the intermediate node, records the signature code in the signature code database, and sends the data file to the user agent (Desai fig. 5 and column 9, lines 43-48 and lines 54-55: when the response values including the signature are not present, cache server 220 receives the remaining portion of the requested content file from origin device 230, stores the content file, adds the response values for the content file to the RBCI information 420, and provides the content file to client device 210).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Yoo to receive the remaining portion of the requested content, store the content in the local cache, and add the URI and response values associated with the content to an index of locally cached content as taught by Desai. One of ordinary skill in the art would have been motivated to combine receiving the remaining portion of the requested content, storing the content in the local cache, and adding the URI and response values associated with the content to an index of locally cached content to save network resources to enable subsequent requests for the content to be served by the edge cache without communicating with the parent cache (Desai column 9, lines 55-61).

Regarding Claim 12, the combination of Yoo and Desai discloses all of the limitations of Claim 10.
Additionally, Yoo discloses “the intermediate node receives the request from the edge node (Yoo figs. 2 and 4 and paragraphs 26 and 32: parent cache 420 receives request 450 for content from edge cache 410);
the intermediate node determines whether the data file is cached (Yoo figs. 2 and 4 and paragraphs 27 and 32: parent cache 420 determines whether the requested content is in the cache)”.
However, while Yoo discloses that the parent cache provides the requested content to the edge cache when it is stored by the parent cache (Yoo fig. 2 and paragraph 27) and further discloses requesting the content from the origin device when the content is not stored in the parent cache (Yoo figs. 2 and 4 and paragraphs 28 and 32), Yoo does not explicitly disclose “when the data file is cached, the intermediate node adds the signature code uniquely identifying the data file to the response data packets, and sends the signature code to the edge node along with the data file; 
when the data file is not cached, the intermediate node determines whether a cache pointer record corresponding to the data file exists;
when the cache pointer record is present, the intermediate node adds the signature code to the response data packets, and sends the signature code to the edge node along with the cache file to which the cache pointer record points; and
when the cache pointer record is absent, the intermediate node requests to access the data file from the origin site.”
In the same field of endeavor, Desai discloses “when the data file is cached, ... adds the signature code uniquely identifying the data file to the response data packets, (Desai figs. 1, 4 and 5; column 3, lines 46-51; column 5, lines 5-13 and column 7, line 45 through column 8, line 3: when the URI of the requested content file is found in URI index 410, cache server 220 locates the cached content file and provides it to client device 210 - while not explicitly stated, it is understood that the response values can be included with the response provided to client device 210, e.g., in the response header); 
when the data file is not cached... determines whether a cache pointer record corresponding to the data file exists (Desai figs. 1, 5 and 6A; column 3, lines 52-56; column 8, lines 4-24; and column 10, lines 5-13: when the URI of the requested content file is not found in URI index 410, cache server 220 determines whether values associated with the requested content file are found in a cache index, i.e., whether a cache pointer record to the requested content file exists);
when the cache pointer record is present... adds the signature code to the response data packets, and sends the signature code... along with the cache file to which the cache pointer record points (Desai figs. 1 and 5; column 3, lines 56-59; column 5, lines 5-13; and column 8, line 26 through column 9, line 11: when the values associated with the requested content file are found in the cache index, cache server 220 sends the cached content file to client device 210 - while not explicitly stated, it is understood that the response values can be included with the response provided to client device 210, e.g., in the response header); and
when the cache pointer record is absent... requests to access the data file from the origin site (Desai figs. 1, 5 and 6A; column 3, lines 65 through column 4, line 3; column 9, lines 30-35; and column 10, lines 10-19: when the values associated with the requested content file are not found in the cache index, cache server 220 requests the content file from origin device 230).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Yoo to determine whether values associated with the requested content are found in a cache index of the parent cache and to request the content from the origin device when the values associated with the requested content are not found as taught by Desai. One of ordinary skill in the art would have been motivated to combine determining whether values associated with the requested content are found in a cache index of the parent cache and requesting the content from the origin device when the values associated with the requested content are not found to enable the parent cache to provide the cached content without contacting the origin device (Desai column 4, lines 3-10).

Regarding Claim 13, the combination of Yoo and Desai discloses all of the limitations of Claim 12.
Additionally, Desai discloses “the... node determines whether a cache pointer record corresponding to the data file exists, and when the cache pointer record is absent, the... node requests to access the data file from the origin site (Desai figs. 1, 5 and 6A; column 3, lines 65 through column 4, line 3; column 8, lines 4-24; column 9, lines 30-35; and column 10, lines 10-19: when the values associated with the requested content file are not found in the cache index, cache server 220 requests the content file from origin device 230); 
the... node receives and stores the data file transmitted from the origin site, and, for the data file, calculates a signature code uniquely identifying the data file (Desai figs. 5 and 6A; column 6, lines 55-67; column 9, lines 32-41; and column 10, lines 15-19: cache server 220 receives a response header and a portion of the requested content file from origin device 230 and determines response values of the content file, the response values including a signature or etag that uniquely identifies the content file);
the... node looks up the signature code in a signature code database (Desai figs. 4, 5 and 6A; column 6, lines 47-54; column 9, lines 41-43; and column 10, lines 25-27: cache server 220 determines whether the response values including the signature are present in response-based cache index (RBCI) information 420, i.e., a table mapping response values to a particular content file stored by cache server 220);
when the signature code is present, the... node creates a cache pointer record that points to a cache file to which the signature code corresponds (Desai figs. 4, 5 and 6A; column 6, lines 47-54; column 9, lines 49-55; and column 10, lines 27-34: when cache server 220 determines the response values are present, cache server 220 updates RBCI information 420 to associate with the URI of the requested content with the response values, i.e., creates a cache pointer record); 
when the signature code is absent, the... node records the signature code in the signature code database (Desai figs. 4 and 5; column 6, lines 47-54 and column 9, lines 43-48: when cache server 220 determines the response values are not present, cache server 220 adds the response values to RBCI information 420 and associates the URI of the requested content with the response values); and
the... node adds the signature code to the response data packets, and sends the signature code... along with the data file or the cache file to which the cache pointer record points (Desai figs. 4 and 5; column 5, lines 5-13; column 9, lines 33-38; and column 9, lines 54-55: cache server 220 provides the requested content file to client device 210 - while not explicitly stated, it is understood that the response values can be included with the response provided to client device 210, e.g., in the response header).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Yoo to update cache index information by associating the URI of the requested content with response values including the content signature as taught by Desai. One of ordinary skill in the art would have been motivated to combine updating cache index information by associating the URI of the requested content with response values including the content signature to enable the parent cache to identify a cache hit and serve the associated content when the URI is subsequently requested without contacting the origin device (Desai column 9, lines 55-61).

Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoo and Desai in view of Kolodner et al., Pub. No. US 2015/0058301 A1, hereby, “Kolodner”.

Regarding Claim 4, the combination of Yoo and Desai discloses all of the limitations of Claim 1.
However, while Desai discloses associating multiple URIs with a single stored instance of a content file to avoid storage of multiple copies of the content file (Desai column 4, lines 11-26), the combination of Yoo and Desai does not explicitly disclose “initializing and calculating signature codes of all or a portion of cache files; and
when signature codes of certain cache files are duplicated, preserving one copy of the cache files corresponding to the duplicated signature code, and creating cache 
In a related field of endeavor, Kolodner discloses “initializing and calculating signature codes of all or a portion of cache files (Kolodner figs. 1 and paragraphs 4 and 23: server 120 maintains a lookup table or database comprising unique file signatures of files stored on the server – while not explicitly stated, it is understood that the unique file signatures were necessarily calculated before being stored in the lookup table); and
when signature codes of certain cache files are duplicated, preserving one copy of the cache files corresponding to the duplicated signature code, and creating cache pointer records that point to the preserved copy of the cache file for other cache files corresponding to the duplicated signature code (Kolodner figs. 1 and 2 and paragraphs 4 and 23-25: server 120 compares the signature of an uploaded file against the signatures of files already stored by server 120 and replaces the uploaded file with a pointer when a signature match is detected).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yoo, as modified by Kolodner, to calculate a unique file signature for each content item stored by the edge cache and to replace duplicate content items with pointers to a single copy of the content item as taught by Kolodner. One of ordinary skill in the art would have been motivated to combine calculating a unique file signature for each content item stored by the edge cache and to replace duplicate content items with pointers to a single copy of the content item to avoid storing duplicate copies (Kolodner paragraphs 4 and 18).

Regarding Claim 5, the combination of Yoo and Desai discloses all of the limitations of Claim 4.
Additionally, Kolodner discloses “wherein a step of initializing and calculating signature codes of all or a portion of cache files specifically includes:
dividing the cache file into a plurality of segments according to a pre-determined segment length (Kolodner figs. 1 and 2 and paragraphs 8 and 19-20: a file is divided into a plurality of data chunks having a known chunk size);
calculating a hash value for each segment of the cache file, respectively (Kolodner figs. 1 and 2 and paragraphs 8 and 21-22: signature values, i.e., a hash values, for each of the data chunks are calculated by applying a hash function to each of the data chunks); 
sequentially arranging a plurality of calculated hash values (Kolodner figs. 1 and 2 and paragraphs 8 and 21-22: the signature values for the data chunks are concatenated, i.e., sequentially arranged); and
calculating another hash value for the plurality of sequentially arranged hash values to obtain a signature code of the cache file (Kolodner figs. 1 and 2 and paragraphs 8 and 21-22: a signature value for the file is calculated by applying the hash function to the concatenated signature values of the data chunks).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yoo, as modified by Kolodner, to calculate a unique file signature for each content item stored by the edge cache and to replace duplicate content items with pointers to a single copy of the content item as taught by Kolodner for the reasons set forth in the rejection of Claim 4.

Regarding Claim 8, the combination of Yoo and Desai discloses all of the limitations of Claim 6.
However, while Desai discloses associating multiple URIs with a single stored instance of a content file to avoid storage of multiple copies of the content file (Desai column 4, lines 11-26), the combination of Yoo and Desai does not explicitly disclose “initializing and calculating signature codes of all or a portion of cache files; and
when signature codes of certain cache files are duplicated, preserving one copy of the cache files corresponding to the duplicated signature code, and creating cache pointer records that point to the preserved copy of the cache file for other cache files corresponding to the duplicated signature code.”
In a related field of endeavor, Kolodner discloses “initializing and calculating signature codes of all or a portion of cache files (Kolodner figs. 1 and paragraphs 4 and 23: server 120 maintains a lookup table or database comprising unique file signatures of files stored on the server – while not explicitly stated, it is understood that the unique file signatures were necessarily calculated before being stored in the lookup table); and
when signature codes of certain cache files are duplicated, preserving one copy of the cache files corresponding to the duplicated signature code, and creating cache pointer records that point to the preserved copy of the cache file for other cache files corresponding to the duplicated signature code (Kolodner figs. 1 and 2 and paragraphs 4 and 23-25: server 120 compares the signature of an uploaded file against the signatures of files already stored by server 120 and replaces the uploaded file with a pointer when a signature match is detected).”
Yoo, as modified by Kolodner, to calculate a unique file signature for each content item stored by the parent cache and to replace duplicate content items with pointers to a single copy of the content item as taught by Kolodner. One of ordinary skill in the art would have been motivated to combine calculating a unique file signature for each content item stored by the parent cache and to replace duplicate content items with pointers to a single copy of the content item to avoid storing duplicate copies (Kolodner paragraphs 4 and 18).

Regarding Claim 9, the combination of Yoo and Desai discloses all of the limitations of Claim 6.
However, while Desai discloses the signature or etag included with the response values associated with a content value may be calculated using a hash algorithm (Desai column 6, lines 55-67), the combination of Yoo and Desai does not explicitly disclose “wherein a step of, for the data file, calculating a signature code uniquely identifying the data file specifically includes:
each time a segment of the data file having a pre-determined segment length is received, calculating a hash value for the segment of the data file;
sequentially arranging a plurality of calculated hash values; and
calculating another hash value for the plurality of sequentially arranged hash values to obtain a signature code of the data file.”
In a related field of endeavor, Kolodner discloses “each time a segment of the data file having a pre-determined segment length is received, calculating a hash value for the segment of the data file (Kolodner figs. 1 and 2 and paragraphs 8 and 21-22: server 120 calculates a signature value, i.e., a hash value, for each data chunk of a file uploaded by client machine 110);
sequentially arranging a plurality of calculated hash values (Kolodner figs. 1 and 2 and paragraphs 8 and 21-22: the signature values for the data chunks are concatenated, i.e., sequentially arranged); and
calculating another hash value for the plurality of sequentially arranged hash values to obtain a signature code of the data file (Kolodner figs. 1 and 2 and paragraphs 8 and 21-22: a signature value for the uploaded file is calculated by applying the hash function to the concatenated signature values of the data chunks).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Yoo, as modified by Kolodner, to calculate the unique file signature for each content item by calculating a signature for each chunk of the content item received and calculating a file signature from the concatenated chunk signatures as taught by Kolodner because doing so constitutes applying a known technique (calculating a unique file signature from concatenated signatures of file chunks) to known devices and/or methods (a system and method for caching of content) ready for improvement to yield predictable and desirable results (calculation of the signatures of the content items stored by the parent cache). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449